Title: To Thomas Jefferson from David Humphreys, [ca. 12 December 1785]
From: Humphreys, David
To: Jefferson, Thomas



Dear Sir
London Leicester Square No. 18

I have been duly honoured with your favour of Decr. 4th. and on the subject of Gatteau’s application take the liberty to inform you that I never had an idea of his engraving the insignia of the Cincinnati. I clearly see the impropriety of it. I should therefore be much obliged if you would take the trouble of giving him definitive instructions on this and any other points that may occur in the execution of the Medal.
A vessel which has just arrived in 24 days from Philadelphia brings advice that Dr. Franklin had been unanimously elected President of the State.
Mr. Hardy of the Delegation from Virginia died at New York on the 17th. of Octr. There is no other transatlantic intelligence worthy to be transcribed.
Mr. Eden’s appointment as Envoy Extraordinary to the Court of France for negotiating commercial arrangements is a principal topic of conversation at this time. It is thought from this circumstance that Administration are more in earnest to make a commercial treaty with France than they have hitherto been. You will find the Antiministeral papers are filled with Paragraphs respecting Eden’s defection.
Upon our route from Paris here we fell in company and travelled with a Mr. Payne who has been in a public character at Morocco. He informs me in negotiations at that court the novelty of a present is frequently of more consequence than the intrinsic value of it. He mentioned as an instance in proof that the Emperor appeared more pleased with a hand-organ than any other present which he gave him. He speaks well of the Emperor’s personal character, tho’ I believe he has not fully succeeded in the object of his mission, as he appeared in doubt how he should be received on his return here.
I am sorry to hear of Mr. Short’s illness and beg my best Compliments may be presented to him. Those of Mr. Adams’s family and Col. Smith attend you.
I am with the sincerest affection Dear Sir Your most obedt. hble. Servt.,

D. Humphreys

